                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

DERRICK LEE SMITH,
#2019001232,

        Petitioner,                                           Civil Action No. 19-CV-10240

vs.                                                           HON. BERNARD A. FRIEDMAN

LAURIE MIRLES-SMITH, et al.,

      Respondents.
___________________________/

            ORDER GRANTING PETITIONER’S MOTION TO REOPEN AND
              TRANSFERRING THE MATTER TO THE UNITED STATES
                 COURT OF APPEALS FOR THE SIXTH CIRCUIT

                Petitioner, who is confined at the Muskegon Correctional Facility in Muskegon,

Michigan, filed a petition in January 2019 for a writ of habeas corpus pursuant to 28 U.S.C. § 2254,

in which he challenged his then pending prosecution in Wayne County Circuit Court. The Court

summarily dismissed the petition without prejudice because a habeas petitioner cannot challenge a

pending criminal prosecution in the absence of exceptional circumstances, which were not present

in this case.

                Petitioner pled nolo contendere to four counts of first-degree criminal sexual conduct

in Wayne County Circuit Court. In May 2019, he was sentenced to seventeen to thirty-five years

in prison. Petitioner filed a habeas petition challenging this conviction, which was denied on the

merits. See Smith v. Burt, No. 1:19-CV-759, 2020 WL 1910025 (W.D. Mich. Apr. 20, 2020); appeal

dismissed, No. 20-1457, 2020 WL 6738108 (6th Cir. Oct. 16, 2020).

                Petitioner seeks to reopen his former habeas petition to challenge this conviction

again. A person who seeks to file a second or successive habeas petition must first obtain from the
appropriate court of appeals an order authorizing the district court to consider the petition. See 28

U.S.C. § 2244(b)(3)(A). When a habeas petitioner files a second or successive habeas petition

without preauthorization from the court of appeals, the district court must transfer the petitioner to

the court of appeals. See In re Sims, 111 F.3d 45, 47 (6th Cir.1997). Accordingly,



                IT IS ORDERED that petitioner’s request to reopen (ECF No. 4) is granted.



                IT IS FURTHER ORDERED that this matter is transferred to the United States Court

of Appeals for the Sixth Circuit pursuant to In re Sims.



                                                s/Bernard A. Friedman
Dated: June 30, 2021                            BERNARD A. FRIEDMAN
Detroit, Michigan                               SENIOR UNITED STATES DISTRICT JUDGE



                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on June 30, 2021.

 Derrick Smith #2019001232                         s/Johnetta M. Curry-Williams
 MUSKEGON CORRECTIONAL FACILITY                    Case Manager
 2400 S. SHERIDAN
 MUSKEGON, MI 49442




                                                    2
